AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON JANUARY 7, 2014 REGISTRATION NOS. 333 -122901 811 -21719 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [] PRE-EFFECTIVE AMENDMENT NO. [] POST-EFFECTIVE AMENDMENT NO. 445 [X] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [] AMENDMENTNO. 457 [X] INVESTMENT MANAGERS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 803 West Michigan Street Milwaukee, WI 53233 (Address of Principal Executive Offices, including Zip Code) Registrant's Telephone Number, Including Area Code: (414) 299-2295 Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and Address of Agent for Service) COPIES TO: Michael Glazer, Esq. Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071-3106 It is proposed that this filing will become effective (check appropriate box): []immediately upon filing pursuant to paragraph (b) of Rule 485; or [X]on January 10, 2014, pursuant to paragraph (b) of Rule 485; or []60 days after filing pursuant to paragraph (a)(1) of Rule 485; []on pursuant to paragraph (a)(1) of Rule 485; or []75 days after filing pursuant to paragraph (a)(2) of Rule 485; or []on pursuant to paragraph (a)(2) of Rule 485; or []on pursuant to paragraph (a)(3) of Rule 485. If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment (“PEA”) to the Registration Statement on Form N-1A is being filed for the sole purpose of designating a new effective date for the previously filed PEA No. 424 to the Registrant’s Registration Statement filed under Rule 485(a) of the Securities Act of 1933 on October 17, 2013 for the purpose of establishing the TOROSO Newfound Tactical Allocation Fund as new series of the Registrant.PEA No. 424 was initially scheduled to become effective on December 31, 2013, and subsequently extended to January 7, 2014 pursuant to the filing of PEA No. 442.This PEA incorporates by reference the information contained in Parts A, B and C of PEA No.424 to the Registrant’s Registration Statement filed on October 17, 2013. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under rule485(b) under the Securities Act of 1933andhas duly caused this Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Milwaukee and State of Wisconsin, on the 7th day of January, 2014. INVESTMENT MANAGERS SERIES TRUST By: /s/ JOHN P. ZADER John P. Zader, President Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed on the 7th day of January, 2014, by the following persons in the capacities set forth below. Signature Title † Ashley Toomey Rabun Trustee † William H. Young Trustee † Charles H. Miller Trustee /s/ JOHN P. ZADER John P. Zader Trustee and President † Eric M. Banhazl /s/ RITA DAM Trustee and Vice President Rita Dam Treasurer and Principal Financial and Accounting Officer † By /s/ RITA DAM Attorney-in-fact, pursuant to power of attorney previously filed with Post-Effective Amendment No. 31 on February 1, 2008.
